Citation Nr: 0822588	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-35 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for residual scars due to a shell fragment wound of 
the right leg.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his friend




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
October 1953 and is the recipient of numerous awards and 
commendations, including a Purple Heart Medal and Combat 
Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, granted 
service connection for post-traumatic stress disorder (PTSD) 
and a scar due to a residual shell fragment wound of the 
right leg, and assigned 30 percent and 10 percent 
evaluations, respectively, effective August 2003.

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Seattle, Washington; 
hence, that RO now has jurisdiction over the claims on 
appeal.  

In May 2008, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

A motion to advance this case on the Board's docket was 
received and granted by the Board in June 2008, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's PTSD is characterized by a 
social and occupational impairment that causes occasional 
decrease in overall functioning due to recurrent nightmares, 
sleep impairment, anxiety attacks, depression, and some 
memory impairment.  

3.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected residual 
scars due to a shell fragment wound of the right leg are flat 
and have no ulceration, adherence, instability, tissue loss, 
keloid formation, limitation of motion, hypopigmentation, or 
hyperpigmentation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for residual scars due to a shell fragment wound of 
the right leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.118, 
Diagnostic Codes 7804 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is contesting the disability evaluations that 
were assigned at the time service connection was granted for 
his disabilities.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Post-Traumatic Stress Disorder (PTSD)

The veteran contends that his PTSD is worse than the current 
evaluation contemplates.  During the May 2008 hearing, the 
veteran testified that he suffers from nightmares, sleep 
impairment, anxiety attacks, isolation, anger, and frequent 
memory loss.  The veteran asserts that a 50 or 70 percent 
evaluation is warranted.  

Review of the record indicates that the veteran sought 
treatment for his PTSD beginning in October 2003 at his local 
Vet Center.  In October 2003, the intake history report noted 
that the veteran had been experiencing symptoms since the war 
began in March 2003.  He explained that he has problems 
getting close to his wife, which keeps her emotionally 
distant.  He admitted that he wanted to feel less anxiety, 
depression, and see a reduction in his nightmares.  The 
veteran reported watching the news three times a week and 
hunting with his grandson and son.  Intake examination 
results revealed symptoms of anger, irritability, rage, 
feeling nervous, depression, hyperalertness, startle 
reaction, feelings of sadness, experiencing thoughts and 
memories that do not disappear, isolation, nightmares, 
anxiety, problems with authority, and feeling guilty over 
acts committed or witnessed.  He indicated during the 
examination that due to the current events surrounding the 
war, he endures nightmares and emotional reactions daily.  

Mental status evaluation of the veteran revealed an unkempt 
man, who appeared suspicious and defensive.  His intelligence 
was reported as being above average, but his speech was rapid 
and pressured.  He was oriented to place and his memory 
function was normal, but it was noted that his affect was 
labile and motor activity was agitated and restless.  His 
judgment was considered fair and there was no evidence of 
delusions or disorganized thinking.  The veteran did report 
experiencing hallucinations when he returned from Korea in 
1953, but none thereafter.  The physician indicated that his 
appetite was average, experiences sleep disturbances due to 
nightmares, and has a decreased sex drive.  He maintains an 
average energy level and had suicidal thoughts in September 
2003.  He denied having homicidal thoughts.  

The Board notes that the veteran did not return for follow-up 
treatment at the Vet Center, and his file was closed as of 
January 2004.

In May 2004, the veteran was afforded a special psychiatry 
examination through QTC Medical Services (QTC).  During the 
examination, the veteran informed the examiner that his 
psychiatric problems began in the 1950s during the time he 
was stationed in Korea.  He explained that he witnessed 
several of his fellow soldiers being killed and several 
others wounded in action.  The veteran stated that he was 
also wounded in November 1952 when he was engaged in combat 
and felt his life was threatened on a regular basis.  Upon 
discharge from service, the veteran worked for many years for 
a trucking company.  He reported good relationships with his 
supervisors and coworkers, and denied problems with 
employment.  He last worked as a forklift operate and driver 
in 1994.  In addition to his wife, the veteran has three 
daughters.  

Since discharge from service, the veteran reported 
experiencing recurrent recollections of the inservice events, 
recurrent distressing dreams of the events, as well as 
distress when he is exposed to war-related information.  He 
noted that he avoids discussing his military service due to 
the distress he experiences.  The veteran stated that he has 
a history of being detached from others, reported sleep 
impairment, and a history of some irritability and angry 
outbursts.  In the past, he informed the examiner that he has 
incurred some exaggerated startle response, hypervigilance 
and difficulty in concentrating.  The examiner noted that the 
veteran's mood has become depressed following his wife's 
stroke in 2003.  He stated that his sleep has worsened since 
her stroke and often feels hopeless and overwhelmed due to 
the care involved.  

Upon a mental status examination of the veteran, the examiner 
noted that the veteran was casually and neatly dressed with 
appropriate behavior throughout the interview.  Speech was 
normal and rate was clear and spontaneous.  The veteran's 
mood appeared to be mildly depressed with his affect being 
slightly decreased in range and normal in intensity.  His 
affect was reported as being appropriate to immediate thought 
content.  The veteran's thought process was coherent, 
logical, and goal directed, with no loose associations or 
flights of ideas.  The examiner stated that his reality 
testing was intact, and there was no evidence of false 
perceptions, delusions, or history of the same.  Abstracting 
ability was intact based on similarities and proverbs, and 
impaired judgment was absent.  Additionally, obsessional 
rituals, panic attacks, and homicidal or suicidal ideation 
were absent.  However, the veteran informed the examiner that 
he did experience some suicidal thoughts since his wife's 
stroke, but did not follow through because his wife needs him 
and he has a supportive family.  The veteran appeared to have 
mild problems associated with memory, cognitive testing, and 
concentration.  He demonstrated no difficulty in 
understanding commands and posed no threat of persistent 
danger or injury to self or others.  The examiner diagnosed 
the veteran with post-traumatic stress disorder and 
adjustment disorder with depressed mood.  He was assigned a 
Global Assessment of Functioning (GAF) score of 62 for his 
PTSD.  The examiner noted that the veteran does not have an 
alcohol or drug abuse disability and is capable of handling 
his funds.  He has no difficulty performing his activities of 
daily living, but exhibits some difficulty with his social 
relationships due to his symptoms.  

VA outpatient treatment records reflect continuing complaints 
and treatment for the veteran's PTSD.  In October 2005, the 
veteran underwent a mental health consultation during which 
he reported feeling depressed most of the time with an onset 
of three months ago.  He admitted to anhedonia, poor sleep, 
fatigue, poor concentration, and feeling jittery and anxious.  
He denied a history of elevated mood states and a history of 
audiovisual hallucinations (AH and VH).  He also denied 
aphasia, apraxia, agnosia, suicidal ideation, homicidal 
ideation, and a history of violence/dangerousness.  The 
veteran stated that he has been married for 52 years and has 
five children.  He added that his purpose in life is to take 
care of his wife and he has a good relationship with his 
children.  

Mental status examination of the veteran revealed a neatly 
dressed man.  His motor activity was normal and he was 
cooperative with good eye contact.  Speech was considered 
normal rate, volume, and rhythm, and his flow of thought was 
goal directed.  The veteran's thought content was normal and 
he had no suicidal or homicidal ideation.  His perception was 
possible pseudo-AH/VH or flashbacks, and his overall mood was 
noted as being sad.  The physician reported a constricted 
affect, poor insight, and fair judgment.  He was deemed alert 
and oriented times two as to time and person.  The veteran 
was diagnosed with PTSD, depressive disorder not otherwise 
specified (NOS), and rule out (R/O) substance induced 
psychotic disorder.  He was assigned a GAF score of 42.  

In November 2007, the veteran underwent a second contract 
examination through QTC.  The veteran informed the examiner 
that since discharge from his active military service, he has 
endured sleep problems, nightmares, recurrent memories of the 
war, exaggerated startle response, and flashbacks.  He noted 
that when he watches television about the war in Iraq, he 
feels like he is back in Korea.  The veteran indicated that 
his wife died approximately a month ago, and he had been 
caring for her over the last four years as a result of a 
stroke.  He stated that he felt depressed when his son died 
from AIDS in 1994 and it worsened after his wife's stroke and 
death.  He has a depressed mood and has become less sociable 
with his friends.  

Upon mental status examination of the veteran, the examiner 
noted that the veteran was pleasant, cooperative, and 
relaxed.  He was not suspicious nor exhibited any problems 
with delusions, hallucinations, obsessions, or compulsions.  
He appeared to be moderately depressed and has felt more 
depressed over the lost of his wife.  The examiner noted that 
the veteran communicated well, but tended to repeat 
unknowingly and needed to be redirected during the 
examination.  There were no panic attacks, suicidal thoughts, 
or homicidal thoughts.  His thought processes were intact, he 
was able to abstract proverbs quite well, and he exhibits a 
fair memory.  The examiner explained that the veteran 
demonstrates behavioral, cognitive, social, and affective 
symptoms attributed to PTSD.  He continues to experience 
recurrent memories, recurrent dreams, flashbacks, and 
hyperstartle to noise.  Additionally, the veteran has become 
withdrawn and depressed secondary to his experience in Korea, 
"but aggravated by the illness of his wife and recently by 
her death."  The veteran was diagnosed with chronic PTSD, 
recurrent major depressive disorder, and alcohol dependence 
in remission.  He was assigned a GAF score of 55.  The 
examiner noted that the veteran has no difficulty performing 
activities of daily living and is capable of understanding 
simple and complex commands.  However, he has difficulty 
establishing and maintaining effective work and social 
relationships and incurs problems in terms of occasional 
interference with recreation.  He poses no danger to himself 
or others, and the examiner noted that his prognosis was 
guarded since he has become more depressed since the lost of 
his wife.  It was noted that the veteran still has residual 
consequences from his military duty in Korea.

PTSD is evaluated under a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
veteran is currently rated 30 percent disabled under the 
general rating formula for mental disorders.  A 30 percent 
disability evaluation is assigned under the general rating 
formula for mental disorders when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 50 percent evaluation is warranted when the evidence shows 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 
is indicative of serious impairment in social, occupational, 
or school functioning, but a higher score of 51 to 60 is 
indicative of moderate symptoms such as a flat affect or 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (i.e., few friends, conflicts with 
peers).  GAF scores ranging from 61 through 70 reflect some 
mild symptoms (depressed mood, mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242- 244 (1995).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

In this case, the veteran's PTSD does not more nearly 
approximate the criteria for a 50 percent rating.  Few, if 
any, of the criteria for a 50 percent rating have been met.  
Although his symptoms of depression, anxiety, and sleep 
difficulties are well documented, they are adequately 
compensated by the current 30 percent rating in effect, since 
a rating at this level presumes that he will experience these 
symptoms, and in fact, are expressly mentioned in the 
diagnostic code.  The evidence does not otherwise show 
disturbance of affect or mood, speech suggestive of disorders 
of thought or perception, difficulty understanding commands, 
or significant impairment of memory, judgment, or abstract 
thinking.  No examiner has reported impairment of thought 
process nor have they observed delusions, hallucinatory 
phenomenon or psychosis.  The veteran's affect in general has 
been appropriate to mood.  He has required no inpatient 
psychiatric treatment, and the veteran testified during the 
May 2008 hearing that he has not received PTSD counseling or 
any recent treatment for his PTSD.  

The Board notes that there is some evidence of decrease in 
motivation and reports of difficulty in establishing and 
maintaining effective work and social relationships.  But, 
even by the veteran's own admission, these difficulties are 
not nearly as severe as suggested.  Despite the reports of 
difficulty with work and social relationships, he has the 
ability to establish and maintain effective relationships as 
is demonstrated by his positive long-term relationship with 
his wife, prior to her death, for over fifty years.  
Moreover, he admitted during the May 2008 hearing that he 
engages in social activities, goes to restaurants, and his 
relationship with one of his daughters is "fine."  
Therefore, his maintenance of relationships under these 
circumstances is inconsistent with the interpersonal 
relationship skills of a person suffering PTSD symptomatology 
warranting a 50 percent disability rating.  

The Board notes that the veteran has most recently been 
assessed a GAF score of 55, as noted in the November 2007 QTC 
examination report, and a GAF score of 62 in May 2004.  In 
this case, the reported symptomatology is consistent with the 
assigned GAF score.  However, the Board acknowledges the 
veteran's earlier GAF score of 42 in October 2005.  While 
such GAF score suggests a greater level of impairment that is 
contemplated by the current 30 percent rating, the veteran 
has manifested none of the symptoms typically considered 
indicative of that level of impairment, to include severe 
obsessional rituals or frequent shoplifting.  When considered 
in light of the actual symptoms demonstrated, the October 
2005 GAF score does not provide a basis, alone, for 
assignment of a higher rating for the veteran's PTSD.  There 
is no question that the GAF score and the interpretations of 
the score are important considerations in rating a 
psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather they must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a).  

The Board is aware that the symptoms listed under the 50 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the veteran 
need not demonstrate those exact symptoms to warrant a 50 
percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  Nevertheless, the Board finds that the record 
does not show the veteran manifested symptoms that equal or 
more nearly approximate the criteria for a 50 percent 
evaluation.  It is noted that the veteran reported 
experiencing suicidal ideation in September 2003 as noted in 
the October 2003 VA outpatient treatment record, and he 
reported experiencing some suicidal thoughts since his wife's 
stroke during the May 2004 VA examination.  However, the 
Board notes that this appears to have been only an isolated 
manifestation of such symptomatology, as the medical records 
are otherwise negative for any evidence of suicidal ideation 
and the veteran attributed his most recent thoughts in May 
2004 to his wife's stroke.  See Francisco, 7 Vet. App. 55.

The Board notes the veteran does not more nearly exhibit the 
symptoms to warrant the next higher evaluation, and any 
worsening or increase in severity throughout the pendency of 
this appeal remains contemplated by the 30 percent rating now 
in effect.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other diagnostic codes that provide a basis to assign an 
evaluation higher than the 30 percent rating currently 
assigned.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 30 percent for service-connected PTSD, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Residual Scars Due to a Shell Fragment Wound of the Right 
Leg

The veteran testified during the May 2008 hearing that as a 
result of his scars due to a shell fragment wound of the 
right leg, he experiences pain, numbness, and difficulty with 
prolonged sitting and walking.  He reported pain intensity as 
a 5 on a scale of 0 to 10, and the scar is approximately an 
inch and a half.  The veteran asserts that his residual scars 
due to a shell fragment wound of the right leg are worse than 
the current evaluation contemplates.  The Board notes that 
the veteran is service-connected for residuals of a shell 
fragment wound, right leg with large retained foreign body, 
moderately severe, muscle group XI; right knee strain 
associated with residuals of shell fragment wound; and right 
ankle strain associated with residuals of shell fragment 
wound.  However, the veteran has expressed no disagreement 
with the disability evaluations for the stated disabilities; 
therefore, those issues are before the Board and are not 
addressed below.  

In October 2003, the veteran was afforded a VA examination 
for his service-connected residuals of a shell fragment wound 
to the right leg with large, retained foreign bodies 
affecting the muscles of group XI.  Physical examination of 
the veteran's right leg noted a 2 centimeter scar below the 
right knee on the upper calf.  The scar was described as flat 
and level with no tenderness or disfigurement.  There was no 
ulceration, adherence, instability, tissue loss, keloid 
formation, hypo or hyperpigmentation, abnormal texture, or 
limitation of motion associated with the scar.  The examiner 
indicated that the scar was asymptomatic.  The examiner also 
noted an additional scar below the right knee and ankle on 
the lower calf.  The 3.5 centimeter scar was depressed with 
some mild tenderness, mild disfigurement, and roughness of 
the skin with abnormal texture.  There was no ulceration, 
adherence, instability, tissue loss, keloid formation or 
limitation of motion.  There was some mild hypopigmentation 
but no hyperpigmentation.  

In November 2007 the veteran underwent a QTC examination.  
The examiner noted a scar on the right lower calf measuring 1 
centimeter by 1 centimeter.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation, or abnormal texture 
associated with it.  A second scar located on the right low 
calf measuring 1 centimeter by 1.5 centimeter was also noted.  
There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
hypopigmentation, hyperpigmentation, abnormal texture, 
inflammation, or edema.  A third scar measuring 1 centimeter 
by 2 centimeter was also recognized by the examiner.  It also 
exhibited no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
hypopigmentation, hyperpigmentation, abnormal texture, 
inflammation, or edema.  

The veteran is currently rated under Diagnostic Code 7804 for 
his service-connected residual scars due to a shell fragment 
wound of the right leg.  A 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2007).  Under Diagnostic Code 7805, a scar will be 
rated on limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2007).

The Board notes that the veteran is presently receiving the 
maximum available rating under Diagnostic Code 7804; 
therefore, Diagnostic Code 7804 does not assist him in 
obtaining a higher evaluation.  The Board must consider 
evaluation of the veteran's service-connected residual scars 
under all other potentially appropriate diagnostic codes.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 provides the 
criteria for rating disfiguring scars of the head, face, or 
neck and does not apply in this situation as the veteran's 
scars are located on his right leg.  The Board notes that 
there is no evidence that the veteran's scars limit his 
motion to warrant application of Diagnostic Code 7801, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion; or Diagnostic Code 7805, scars, other, which 
are rated on limitation of function of the affected part.  
The scar is not 144 square inches or greater to warrant 
application of Diagnostic Code 7802, scars, other than head, 
face, or neck that are superficial and do not cause 
limitation motion.  There is also no evidence that the scar 
is unstable to warrant application of Diagnostic Code 7803, 
superficial, unstable scars.  Therefore, 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, and 7805 do not 
assist the veteran in obtaining a higher evaluation for his 
right leg scar.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record, the Board 
finds that, at no time since service connection has been in 
effect have his service-connected residual scars due to a 
shell fragment wound of the right leg been more disabling 
than as currently rated.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 10 percent for his service-connected residual 
scar due to a shell fragment wound of the right leg, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

More recently, the Court has held that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in September 2003, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The September 2003 VCAA letter stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him, and to submit any medical 
records or evidence in his possession that pertained to the 
claims.  

In any event, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).  But see VCAA letter 
dated in October 2007.

Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  In relevant part, to the extent 
that VCAA notice must include notice of a disability rating 
and an effective date of the award of benefits if service 
connection was awarded, the veteran has received notice in 
this regard as well.  In a March 2006 letter, the veteran was 
generally advised of the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  Although this notice was not issued 
before the August 2004 rating decision, the veteran has not 
been prejudiced, as the veteran's claims are denied.  A 
Supplemental Statement of the Case (SSOC) was issued in 
October 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records and VA outpatient treatment records from 
July 2001 to May 2007.  The veteran was also provided VA 
examinations in connection with his claim.  See VA 
examinations reports dated in 2003, 2004, and 2007.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for a residual scar due to a shell fragment wound of the 
right leg is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


